         Case 5:20-mc-00008-PRW Document 1 Filed 07/07/20 Page 1 of 5



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA


NATIONAL RIFLE ASSOCIATION OF §
AMERICA,                            §
                                    §
    Plaintiff and Counter-Defendant §
                                    §
and                                 §
                                    §
WAYNE LAPIERRE,                     §
                                    §
    Third-Party Defendant           §
                                    §                                    MC-20-8-PRW
v.                                  §            Miscellaneous Case No. ____________
                                    §
ACKERMAN MCQUEEN, INC.,             §
                                    §
    Defendant and Counter-Plaintiff §
                                    §
and                                 §
                                    §
MERCURY GROUP, INC., HENRY          §
MARTIN, WILLIAM WINKLER,            §
MELANIE MONTGOMERY, AND             §
JESSE GREENBERG,                    §
                                    §
     Defendants.                    §

                MOTION TO QUASH THIRD-PARTY SUBPOENA

       Non-party, HBC CPAs & Advisors (“HBC CPAs”) hereby moves to quash the

Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of

Premises in a Civil Action (“Subpoena”), which was issued on June 22, 2020, by Plaintiff

and Counter-Defendant National Rifle Association of America (“NRA”) to HBC CPAs, a

copy of which is attached hereto as Exhibit l.




MOTION TO QUASH THIRD- PARTY SUBPOENA                                     PAGE 1
         Case 5:20-mc-00008-PRW Document 1 Filed 07/07/20 Page 2 of 5



       This instant action arises out of a multi-district dispute between NRA and its

longtime public-relations firm, Ackerman McQueen, Inc. The Subpoena was issued by

NRA in NRA v. Ackerman McQueen, Inc., et al, Case No. 3:19-cv-02074-G, in the United

States District Court for the Northern District of Texas, Dallas Division.

       The Subpoena: 1) fails to allow a reasonable time comply; 2) subjects HBC CPAs

to a broad range of documents that imposes an undue burden on it; and 3) requires

documents that are a trade secret, or protected commercial information. For these reasons,

HBC CPAs requests that the Court quash the subpoena in its entirety,

                             ARGUMENTS & AUTHORITIES

1. Rule 45 requires the Court to quash or modify a subpoena that (i) fails to allow a

   reasonable time to comply; (ii) requires disclosure of privileged or other protected

   matter, if no exception or waiver applies; or (iii) subjects a person to undue burden.

   FED. R. CIV. P. 45(d)(3)(A).

2. The Court may also quash or modify a subpoena that requires disclosure of a trade

   secret or other confidential research, development, or commercial information. FED. R.

   CIV. P. 45(d)(3)(B)(i).

3. In Parker v. Four Seasons Hotels, Ltd., 291 F.R.D. 181 (N.D. Ill. 2013), the court

   identified the critical importance of the status of a non-party in determining whether

   the burden imposed by a subpoena is undue. Id. at 188. The court stated that while

   parties must accept the burdens of litigation, non-parties have different expectations.

   Id. The court went on to state that in determining whether the recipient of a subpoena

   is being subjected to undue burden, courts consider a number of factors, including the


MOTION TO QUASH THIRD- PARTY SUBPOENA                                        PAGE 2
        Case 5:20-mc-00008-PRW Document 1 Filed 07/07/20 Page 3 of 5



   person's status as a non-party, the relevance of the discovery sought, the subpoenaing

   party's need for the documents, the breadth of the request and the burden imposed on

   the subpoenaed party. Id.


The Subpoena fails to allow a reasonable time to comply.

1. The Subpoena fails to allow reasonable time for compliance. HBC CPAs have a busy
   tax and audit practice. The federal and state of Oklahoma income tax filing deadline is
   July 15, 2020. From now until October 15, 2020 (the state and federal tax extension
   deadline), HBC CPAs will be immersed in preparing taxes. The Subpoena’s production
   deadline of July 22, 2020 is unreasonable.

The Subpoena subjects HBC CPAs’ to undue burden.


1. NRA’s Definition No. 2 for “related to” is overly broad and could be interpreted to

   include the tax returns of all persons defined as “AMc” in NRA’s Definition No. 1.

2. NRA’s Document Request No. 2 states “All documents that refer or relate to

   communications with AMc clients, to whom invoice audit confirmation letters were

   sent by You.” HBC CPAs does not in the normal course of business maintain a database

   of documents that “…refer or relate to communications.” HBC CPAs would require

   hundreds of hours of review to identify communications that refer or relate to the

   subject matter.

3. NRA’s Definition No. 5 seeks documents dated January 1, 2015 and later. This

   definition is ambiguous and unduly burdensome since that definition would include




MOTION TO QUASH THIRD- PARTY SUBPOENA                                       PAGE 3
         Case 5:20-mc-00008-PRW Document 1 Filed 07/07/20 Page 4 of 5



   2014 audit working papers which may have been removed in accordance with HBC

   CPAs archiving policies since 5 years from issue date was April 30, 2020.


The Subpoena seeks documents that are a trade secret, or protected commercial

information.


4. The Subpoena requires disclosure of HBC CPAs’ trade secret and proprietary methods

   and practices. NRA’s Document Request No. 3 states “All documents sufficient to

   show method for selecting which AMC customers would receive invoice audit

   confirmation letters, sent by You.” The method NRA seeks is an HBC CPAs

   proprietary method and therefor may be quashed or modified.

5. NRA’s Document Request No. 4 states “All documents that refer or relate to

   communications between You and AMC regarding the NRA.” This request would

   require HBC CPAs’ legal representation letters sent and received to AMc attorneys that

   may be subject to attorney client privilege work product


                                          CONCLUSION

       For the foregoing reasons, HBC CPAs respectfully request this Court grant its

Motion; quash the subpoena against it; and grant it any further relief, at law or in equity, to

which it may be justly entitled.




MOTION TO QUASH THIRD- PARTY SUBPOENA                                           PAGE 4
        Case 5:20-mc-00008-PRW Document 1 Filed 07/07/20 Page 5 of 5




Dated: July 6, 2020

                                                                   Respectfully submitted,
                                                                  /s/ Gary David Quinnett
                                                    Gary David Quinnett, OBA No.14603
                                                     Attorney for HBC CPAs & Advisors
                                                          2932 NW 122nd Street, Suite A
                                                              Oklahoma City, OK 73120
                                                             Telephone: (405) 312-1331
                                                             Facsimile: (866) 728-0676
                                                              E-mail: gary@gq-law.com

                            CERTIFICATE OF SERVICE

       I hereby certify that on July 6, 2020, I filed the foregoing document with the clerk
of court for the U.S. District Court, Western District of Oklahoma. I hereby certify that I
shall also cause the document to be served by private process server on counsel for the
NRA at:

Allessandra P. Allegretto
1717 Main Street, Suite 5900
Dallas, TX 75201
                                                                  s/ Gary David Quinnett
                                                    Gary David Quinnett, OBA No.14603
                                                     Attorney for HBC CPAs & Advisors
                                                          2932 NW 122nd Street, Suite A
                                                              Oklahoma City, OK 73120
                                                             Telephone: (405) 312-1331
                                                             Facsimile: (866) 728-0676
                                                              E-mail: gary@gq-law.com




MOTION TO QUASH THIRD- PARTY SUBPOENA                                        PAGE 5
